Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Terminal Disclaimer has been approved by the USPTO.
(Note: Although a double patenting rejection was not part of the record, if any future issues were to arise because of a Double Patenting rejection, then the terminal disclaimer would overcome that rejection.)

	Claims 1-6, 8-16, 18, 21, 23-24, 27, and 29-41 are allowable.

The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 and 9, the recitation of a door assembly for selectively interlocking opposing first and second pivotally mounted doors comprising a fist door handle assembly mounted to the first door at a latch side opposite the hinge side, and carrying at least one interlocking element having an interlock surface, a second door handle assembly operatively mounted to the second door at a latch side and carrying at least one interlocking element with an interlock surface, the first and second door handle assemblies arranged relative to one another with the  interlock surface of each of the first of at least one interlocking element coupling to the interlock surface of an aligned one of the second interlocking elements as the fist and second door handle assemblies are brought proximate to each other such that the first and second doors are interlocked via coupling of the first and second door handle assemblies is seen as an unobvious improvement over the art of record.
With respect to independent claim 5, the recitation of  the elements of claim 1 with further limitations of having first and second plurality of interlocking elements is seen as an unobvious improvement over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634